ORDER

PER CURIAM.
Defendant appeals after his conviction by a jury of one count of sodomy, § 566.060, RSMo Supp.1992. The court sentenced him in accordance with the jury’s assessment to a prison term of twenty-five years. We affirm. We have reviewed the record and find the *46claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).